aontlh.ein
“Vitae fer
IN THE UNITED STATES DISTRICT COURT OCT 9g 2019
FOR THE WESTERN DISTRICT OF NORTH CAROLINA y,!!8 pia,
ASHEVILLE DIVISION TERY ays? Cou,
Brad” hye fags
DOCKET NO, 1:19-CR-00086
UNITED STATES OF AMERICA _s+)
) CONSENT ORDER AND
v. ) JUDGMENT OF FORFEITURE
)
MATTHEW DEAN LAIL )

WHEREAS, the defendant, MATTHEW DEAN LAIL, has entered into a plea
agreement (incorporated by reference herein) with the United States and has
voluntarily pleaded guilty pursuant to Fed. R. Crim. P. 11 to one or more criminal
offenses under which forfeiture may be ordered;

WHEREAS, the defendant and the United States stipulate and agree that the
property described below constitutes property derived from or traceable to proceeds
of the defendant's offense(s) herein; property involved in the offenses, or any
property traceable to such property; and/or property used in any manner to facilitate
the commission of such offense(s); or substitute property as defined by 21 U.S.C. §
853(p) and Fed. R. Crim. P. 32.2(e); and is therefore subject to forfeiture pursuant
to 21 U.S.C. § 853, 18 U.S.C. § 924(d), and/or 28 U.S.C. § 2461(c), provided,
however, that such forfeiture is subject to any and all third party claims and interests,
pending final adjudication herein; the defendant waives his interest, if any, in the
property and agrees to the forfeiture of such interest;

WHEREAS, the defendant herein waives the requirements of Fed. R. Crim.
P. 32.2 regarding notice of the forfeiture in the charging instrument, announcement
of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against defendant;

WHEREAS, pursuant to Fed. R. Crim. P, 32.2(b){1) & (c)(2), the Court finds
that there is the requisite nexus between the property and the offense(s) to which the
defendant has pleaded guilty;

 
WHEREAS, the defendant withdraws any claim previously submitted in
response to an administrative forfeiture or civil forfeiture proceeding concerning any
of the property described below. If the defendant has not previously submitted such
a claim, the defendant hereby waives all right to do so. If any administrative
forfeiture or civil forfeiture proceeding concerning any of the property described
below has previously been stayed, the defendant hereby consents to a lifting of the
stay and consents to forfeiture;

WHEREAS, the undersigned United States Magistrate Judge is authorized to
enter this Order by the previous Order of this Court No. 3:05MC302-C (September
8, 2005);

NOW, THEREFORE, IT IS HEREBY ORDERED THAT the following
property is forfeited to the United States:

e A Raven Arms MP-25, .25 caliber pistol, bearing serial number
871019;

e Approximately six (6) rounds of PPU .25 caliber ammunition;

e Approximately nine (9) rounds of Remington .22 caliber
ammunition; and

¢ Approximately ten (10) rounds of RP .32 caliber ammunition.

The United States Marshal and/or other property custodian for the
investigative agency is authorized to take possession and maintain custody of the
above-described tangible property.

If and to the extent required by Fed. R. Crim. P. 32.2(b)(6), 21 U.S.C. §
853(n), and/or other applicable law, the United States shall publish notice and
provide direct written notice of this forfeiture.

As to any firearms and/or ammunition listed above and/or in the charging
instrument, defendant consents to disposal by federal, state, or local law enforcement
authorities upon such legal process as they, in their sole discretion, deem to be
legally sufficient, and waives any and all right to further notice of such process or
such destruction.

 
Any person, other than the defendant, asserting any legal interest in the
property may, within thirty days of the publication of notice or the receipt of notice,
whichever is earlier, petition the court for a hearing to adjudicate the validity of the

alleged interest.

Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this Order of Forfeiture,
the United States Attorney’s Office is authorized to conduct any discovery needed
to identify, locate or dispose of the property, including depositions, interrogatories,

requests for production of documents and to issue subpoenas, pursuant to Fed. R.

Civ. P. 45.

Following the Court's disposition of all timely petitions filed, a final order of |
forfeiture shall be entered, as provided by Fed. R. Crim. P. 32.2(c)(2). If no third :
party files a timely petition, this order shall become the final order and judgment of

forfeiture, as provided by Fed. R. Crim.
have clear title to the property and shall

P. 32.2(c)(2), and the United States shall
dispose of the property according to law.

Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A), the defendant consents that this order

shail be final as to defendant upon filing.

CO

—~Thto nade, Leak T
Gr- JONATHAN D, LETZRING

MLE Attorney

MATTHEW DEAN LAIL
Defendant

 

i nee

EMILY M. JONES
Attorney for Defendant

i
Signed: Ohsber 2S 2019

W. CARLETON METCALF
United States Magistfate Judge
Western District of North Carolina

 
  

     
 

 

 

 
